Order unanimously reversed on the law without costs and matter remitted to Onondaga County Family Court for further proceedings in accordance with the following Memorandum: We conclude from our review of the record that Family Court erred in confirming the Hearing Examiner’s findings that an upward modification of spousal maintenance was not warranted. Upon application, the court may modify any prior order of maintenance "upon a showing of recipient’s inability to be self-supporting or a substantial change in circumstance * * * includ*1045ing financial hardship” (Domestic Relations Law § 236 [B] [9] [b]; see also, Alfano v Alfano, 151 AD2d 530; Dowdle v Dowdle, 114 AD2d 699, 700). The record establishes a substantial change of circumstances. Respondent’s income increased from $20,660 at the time of the divorce to $30,060 at the time of the hearing. Petitioner further established that her living expenses and medical expenses had increased considerably since the time of the divorce, in the absence of any fault or extravagance on her part. Balancing petitioner’s needs against respondent’s ability to pay, the court erred in denying petitioner’s application for an upward modification. Because over two years have transpired since the order was entered, we remit this matter to Family Court before a Family Court Judge for consideration of the parties’ current financial circumstances and a determination regarding the proper amount of increase in maintenance. (Appeal from Order of Onondaga County Family Court, McLaughlin, J. — Maintenance.) Present — Callahan, J. P., Green, Balio, Fallon and Doerr, JJ. [As amended by unpublished order entered Apr. 14, 1993.]